Citation Nr: 0406673	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  02-08 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.  He died in August 1999, and the appellant is 
his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the claims.


FINDINGS OF FACT

1.  All development and notification necessary for an 
equitable disposition of the instant case has been completed.

2.  The veteran died in August 1999, and his death 
certificate lists his immediate cause of death as malignant 
lymphoma (small cell, B cell type).

3.  The preponderance of the competent medical evidence is 
against a finding that the cause of the veteran's death was 
related to active service, to include as secondary to a 
service-connected disability.

4.  Nothing in the record indicates the veteran's death was 
due to his own willful misconduct.

5.  The veteran was not in receipt of compensation for a 
service-connected disability that had been continuously rated 
as totally disabling for a period of 10 or more years 
immediately preceding death, or that had been so rated 
continuously for a period of not less than 5 years from the 
date of his discharge or other release from active duty.

6.  There is no evidence to support a finding that but for 
receipt by the veteran of military retired or retirement pay, 
or clear and unmistakable error (CUE) in a rating decision 
made during his lifetime, he would have been entitled to 
receive compensation for a service-connected disability that 
was continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 1312, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.312 (2003).

2.  The criteria for DIC benefits under 38 U.S.C.A. § 1318 
are not met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.22, 3.159 (2003); National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004) the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

The Board acknowledges that the appellant did not receive 
preadjudication notice of the VA's enhanced duties to assist 
and notify under the VCAA prior to the December 2000 rating 
decision.  The Board acknowledges that the appellant did not 
receive preadjudication notice of the VA's enhanced duties to 
assist and notify prior to the December 2000 rating decision.  
Further, the appellant's representative contended in a 
January 2004 statement that the RO failed to comply with the 
VCAA, particularly the duty to notify.  However, as will be 
discussed below, the Board concludes that the VCAA provisions 
have been considered and complied with.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, slip op. at 13.  On 
the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, slip op. at 13.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The record reflects that the RO notified the appellant of 
VA's enhanced duties to assist and notify by correspondence 
dated in November 2003.  In pertinent part, this 
correspondence explained what evidence was necessary to 
substantiate both the cause of death and DIC claims, that VA 
would seek to obtain any pertinent evidence she identified, 
and indicated that she should submit pertinent evidence in 
her possession.  It also advised her to submit any medical 
evidence of treatment since service or to tell us where the 
veteran was treated.  Thereafter, the appellant responded in 
a December 2003 statement that she had submitted all 
available medical evidence in support of her appeal, that 
there was no additional information to be obtained, requested 
that VA proceed with the processing of her appeal based on 
the evidence of record, and stated that there was no point 
deferring the case when there was no other evidence 
available.  Moreover, the representative's January 2004 
statement clearly indicates that they were familiar with the 
VCAA, and did not identify any relevant evidence that was not 
of record.  Accordingly, the Board finds that the appellant 
was aware of the pertinent provisions of the VCAA, and that 
there is no further duty to notify.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Regarding the duty to assist, the Board notes that it does 
not appear that the appellant has identified any pertinent 
evidence that has not been obtained or requested by the RO.  
In fact, as stated above, the appellant reported in December 
2003 that there was no additional evidence or information, 
and requested that VA proceed with adjudication of her 
appeal.  Moreover, as detailed below, the Board finds that 
the preponderance of the competent medical is against the 
appellant's case.  Consequently, the Board concludes that any 
additional development, to include a medical opinion, is not 
warranted based on the facts of this case.  Thus, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran died in August 1999, and his death 
certificate lists his immediate cause of death as malignant 
lymphoma (small cell, B cell type).

At the time of his death the veteran was service-connected 
for cellulitis of the right lower extremity, evaluated as 40 
percent disabling; shrapnel wound residuals, Muscle Group XI 
with fracture of fibula and retained foreign bodies, post-
operative grafts with secondary arthritis of the right knee, 
evaluated as 30 percent disabling; residuals of donor site 
graft on right forearm with scars, evaluated as 10 percent 
disabling; mild degenerative changes of the left hips and 
moderate degenerative changes of the left knee on X-ray, 
evaluated as 10 percent disabling; malaria, evaluated as 
noncompensable (zero percent disabling); and scars of both 
thighs, evaluated as noncompensable.  His overall, combined 
rating was 70 percent.  In addition, he was awarded a total 
rating based upon individual unemployability (TDIU) due to 
service-connected disabilities, that was effective at the 
time of his death.

The record also reflects that, at the time of his death, the 
veteran, among other things, had various service connection 
claims pending to include chronic lymphocyctic leukemia 
claimed as secondary to either the service-connected gunshot 
wound residuals of the right leg or the service-connected 
malaria; a right hand disability; and hernia.  He also had 
his TDIU claim, as well as increased rating claims for his 
service-connected disabilities.  By a November 2000 rating 
decision, the RO granted an increased rating of 40 percent 
for the veteran's cellulitis of the right lower extremity, 
effective March 11, 1998, as well as the TDIU claim, 
effective July 18, 1996.  All of the other claims were 
denied.

The appellant essentially contends that the veteran developed 
leukemia as a result of his service-connected right leg 
disability.  As indicated above, similar contentions were 
advanced by the veteran during his lifetime.  Both indicated 
that the leukemia developed either as a result of the 
infections due to the service-connected right leg disability, 
or as a result of the treatment the veteran received therefor 
to include X-ray radiation.  Moreover, the veteran also 
contended during his lifetime that he may have developed his 
leukemia secondary to his service-connected malaria, because 
of the effect this disability may have had on his blood.

The veteran's service medical records contain no findings 
indicative of leukemia, or any other form of cancer, during 
his active service.  Similarly, there were no such findings 
in the post-service medical records until many years after 
his discharge from active duty.  In fact, the records 
indicate that he was first diagnosed with chronic 
lymphocyctic leukemia in 1996, more than 40 years after 
discharge.

The veteran underwent multiple VA medical examinations in 
September 1996.  At a general medical examination, it was 
noted that he was diagnosed with chronic lymphatic leukemia 
in July 1996.  Diagnoses following examination of the veteran 
included chronic lymphatic leukemia, on chemotherapy.  
Further, the examiner opined that, after a careful review of 
the veteran's medical history, physical examination, and 
charts, the chronic lymphatic leukemia was not directly and 
proximately caused by his service-connected right leg 
condition; i.e., the service-connected right leg disability 
and its treatment was not the direct and proximate cause of 
the chronic lymphatic leukemia.

The record also includes a December 1996 private medical 
statement from R. B. L., M.D. (Dr. L).  Dr. L noted that he 
saw the veteran on a single occasion in August 1995 for a 
presumed wound infection while covering for the usual 
physician, that he had no knowledge of his prior medical 
condition nor knowledge of any previous treatments he might 
have received.  Thus, Dr. L concluded that he could offer no 
reasonable appraisal as to whether or not such injuries or 
treatments might have contributed to the veteran's subsequent 
development of chronic lymphocyctic leukemia.

Also on file is a January 1997 private clinician's statement 
from I. Z., M.D. (Dr. Z), who noted that the veteran was his 
patient, and that he had advanced chronic lymphocyctic 
leukemia.  With respect to the issue of whether this 
disability was service related, Dr. Z stated that the 
etiology of most chronic lymphocyctic leukemia was uncertain, 
but that chronic immune stimulation, often in the form of 
viral illness, was thought to be related.  Moreover, 
excessive exposure to radiation had certainly been related.  
Further, Dr. Z stated that it was "certainly possible" that 
the injury the veteran sustained to his right lower extremity 
with its complicating chronic infection as well as apparently 
quite frequent and repetitive diagnostic X-rays "could have 
contributed" to the development of his current hematologic 
disease.  However, Dr. Z emphasized that this was a 
"possible association" and that there was "certainly no 
proof of this."

Dr. Z subsequently submitted an additional statement in July 
2000, noting that he had been the veteran's medical 
oncologist, and that they had discussed the issue of whether 
the leukemia might have been connected to the leg injury the 
veteran sustained while in the armed services in 1952.  
Further, Dr. Z noted that the veteran had sustained a 
complicated fracture, had retained shrapnel, chronic severe 
edema, and by the veteran's account, numerous repeated 
infections in the leg which required antibiotics and 
innumerable diagnostic X-rays to the leg over many years.  
Dr. Z also noted that chronic lymphocyctic leukemia was a 
malignancy of the immune system, and was believed to be 
caused by chronic immune stimulation that eventually 
transformed to a malignant disease of the lymphocytes.  
Moreover, Dr. Z stated that the exact cause(s) were not 
clear, but that it was thought to probably be more often 
related to exposure to viruses, and that excessive radiation 
could be a contributor to malignancies of the blood system.  
Dr. Z stated that he had discussed with the veteran that it 
was "theoretically possible" that the chronic recurrent 
infections of his leg, over a period of decades, "could have 
been a chronic stimulus of the immune system."  However, Dr. 
Z stated that there could be no proof of this, as the true 
cause(s) in almost all cases was not clear.

It is also noted that, during his lifetime, the veteran 
submitted medical treatise evidence which contained general 
information regarding leukemia.

I.  Cause of Death

Legal Criteria.  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).


Analysis.  In the instant case, the Board finds that the 
preponderance of the competent medical evidence is against a 
finding that the cause of the veteran's death was related to 
active service, to include as secondary to a service-
connected disability.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, the appellant has submitted various 
statements asserting that the veteran's leukemia was 
secondary to his service-connected right leg disability.  
Further, similar contentions were advanced by the veteran 
during his lifetime.  The veteran also contended, during his 
lifetime, that the disability might be secondary to his 
service-connected malaria.  However, nothing on file shows 
that the appellant has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion, or that the veteran had such qualifications while 
alive.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, these contentions cannot constitute 
competent medical evidence.  See 38 C.F.R. § 3.159(a)(1).

With respect to the medical treatise evidence on file, the 
Board notes that it only provides general information 
regarding leukemia.  That is, this evidence, citing medical 
principles only, does not constitute competent medical 
evidence concerning the cause of the chronic lymphatic 
leukemia in the veteran's individual case.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Sacks v. West, 11 Vet. App. 314 
(1998).  

The only competent evidence that specifically addresses the 
central question at hand is found in the September 1996 VA 
general medical examination, the December 1996 statement from 
Dr. L, as well as the January 1997 and July 2000 statements 
from Dr. Z.

Initially, the Board notes that Dr. L essentially stated he 
did not have enough information to provide a competent 
medical opinion regarding the etiology of the veteran's 
leukemia.  As such, his statement contains no pertinent value 
in the instant case.

The opinion of the September 1996 VA general medical examiner 
is firmly against a finding that the veteran's leukemia was 
secondary to his service-connected right leg disability.  
Further, this opinion was based upon an examination of the 
veteran, as well as a review of his medical history and 
charts.  Thus, the examiner had a substantive foundation upon 
which to base his opinion.

The Board acknowledges that Dr. Z also had a substantive 
foundation for his opinions, as he was the veteran's 
oncologist, was familiar with the veteran's medical history, 
and has demonstrated familiarity with chronic lymphatic 
leukemia.  Moreover, the Board acknowledges that Dr. Z 
indicated that it was "certainly possible" that the 
service-connected right leg disability "could have 
contributed" to the veteran's leukemia, and that such a 
relationship was "theoretically possible."  However, in 
both of his statements Dr. Z emphasized that this was only a 
possibility, and that there was no actual proof to support 
such a finding.  Dr. Z also emphasized that the cause of 
chronic lymphatic leukemia was not known in most cases.

With respect to Dr. Z's statements that there was a 
"possible" relationship between the veteran's leukemia and 
his service-connected right leg disorder, the Board notes 
that the Court has found that purely speculative medical 
opinions do not provide the degree of certainty required for 
medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-
28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(a medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish a 
plausible claim"); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) ("may or may not" language by physician is too 
speculative); see also 38 C.F.R. § 3.102 (By reasonable doubt 
is meant ... a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.).  Although much of this caselaw was issued in 
the context of the now defunct well-grounded claim analysis, 
the Board notes that these cases still support the 
proposition that such speculative opinions are entitled to 
little or no probative weight.  Moreover, Dr. Z acknowledged 
that this purported relationship was unlikely, that there was 
no proof of such a relationship, and that there was no way to 
know the true cause(s) of the veteran's leukemia.

In summary, the competent medical evidence regarding the 
issue of whether the veteran's leukemia was secondary to his 
service-connected right leg disability is either firmly 
against such a finding, or acknowledges that such a 
relationships is "possible" but is unlikely.  Thus, the 
Board concludes that the preponderance of the competent 
medical evidence is against such a finding.

Regarding the contentions advanced by the veteran during his 
lifetime that his leukemia might also be secondary to his 
service-connected malaria, the Board notes that there is no 
competent medical evidence of record in support of this 
contention.  Further, the Board reiterates that Dr. Z 
indicated that the true cause of chronic lymphatic leukemia 
was not known in most cases, and that there was no way to 
know the true cause(s) of the veteran's leukemia.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

II.  DIC benefits under 38 U.S.C.A. § 1318

Legal Criteria.  Even if a veteran's death is not determined 
to be service connected, a surviving spouse may still be 
entitled to benefits.  Pursuant to 38 U.S.C.A. 
§ 1318(a), benefits are payable to the surviving spouse of a 
"deceased veteran" in the same manner as if the death were 
service- connected.  A "deceased veteran" for purposes of 
this provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. 
§ 1318 and certain other cases, issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service-
connected- related issue, based on evidence in the claims 
folder or in VA custody prior to the veteran's death and the 
law then applicable or subsequently made retroactively 
applicable.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  
In such cases, the claimant must set forth the alleged basis 
for the veteran's entitlement to a total disability rating 
for the 10 years immediately preceding his death.  Cole v. 
West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims. 65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. 
§ 1311(a)(2) (veteran required to have been rated totally 
disabled for a continuous period of eight years prior to 
death), the implementing regulation, 38 C.F.R. 
§ 20.1106, does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. 260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 38 
U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  Id. 
at 1379-80.


Analysis.  In the instant case, the Board finds, based on a 
thorough review of the evidence, that appellant is not 
entitled to DIC benefits under 38 U.S.C.A. § 1318.  

The Board fully acknowledges that there is no evidence that 
the veteran's death was the result of his own willful 
misconduct.  However, at the time of his death the veteran 
was not in receipt of compensation for a service-connected 
disability that had been continuously rated totally disabling 
for a period of 10 or more years immediately preceding death, 
or that had been so rated continuously for a period of not 
less than 5 years from the date of his discharge or other 
release from active duty.  38 U.S.C.A. § 1318; 38 C.F.R. § 
3.22.  The Board acknowledges that he was awarded a TDIU by 
the November 2000 rating decision, but that this rating was 
effective July 18, 1996; it was effective for 3 years prior 
to the veteran's death.  As such, the statutory criteria for 
DIC benefits under 38 U.S.C.A. § 1318 are not met.

The Board further notes that the appellant has submitted no 
evidence or arguments that but for receipt by the veteran of 
military retired or retirement pay, or CUE in a rating 
decision made during his lifetime, he would have been 
entitled at the time of his death to receive compensation for 
a service-connected disability that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death, 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  Id.  To the 
extent her contentions indicate that the veteran should have 
been awarded service connection for chronic lymphocytic 
leukemia, this claim was denied by the RO in the November 
2000 rating decision, and the appellant has not contended 
that this decision was the product of CUE.  More importantly, 
for the reasons stated above, the Board has concluded that 
the preponderance of the competent medical evidence is 
against a finding that the veteran's leukemia was causally 
related to active service, to include as secondary to a 
service-connected disability.

In light of the foregoing, the Board finds that the veteran 
was not in receipt of or entitled to receive compensation for 
any service-connected disability rated totally disabling at 
the time of his death, and therefore DIC benefits based on 38 
U.S.C.A. § 1318 may not be paid on his behalf.

The Board notes that much of the evolution of analysis for 38 
U.S.C.A. § 1318 claims occurred after receipt of the 
appellant's claim for DIC benefits.  Generally, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, in this case, the Board finds that this 
general rule is not for application.  As discussed above, the 
Federal Circuit found that VA's actions in amending the 
regulations in question was interpretative, rather than 
substantive, in nature.  That is, the amendments clarified 
VA's earlier interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 1376-
77.  In addition, the Federal Circuit found that VA was not 
bound by the prior Court decisions, such as Green and Cole, 
that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 in a 
way antithetical to the agency's interpretation and was free 
to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.  
Therefore, Karnas is not applicable in the instant case.

In making the above determination, the Board wishes to 
emphasize that it does not wish to convey any lack of 
sympathy toward the appellant and her loss.  However, the 
simple fact is that the preponderance of the evidence is 
against her claims, and, as such, they must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



